COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 ROSSANA LACARBONARA,                           §               No. 08-13-00262-CR

                      Appellant,                §                 Appeal from the

 v.                                             §                41st District Court

 THE STATE OF TEXAS,                            §             of El Paso County, Texas

                       State.                   §               (TC# 20090D02792)

                                             §
                                           ORDER

       The Court GRANTS the Appellant’s fourth motion for extension of time within which to

file the brief until March 17, 2014. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Leonard Morales, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before March 17, 2014.

       If the brief is not filed by the due date or if another extension request is made, the Court

will consider whether it should issue an order to the trial court to conduct a hearing to determine

why the brief has not been filed in accordance with Tex.R.App.P. 38.8(b).

       IT IS SO ORDERED this 19th day of February, 2014.


                                                     PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.